 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                             UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13

14   JAMES MORTLEY, individually, and          Case No.: 8:17-cv-01938-JLS-JDE
     on behalf of other members of the
15   general public similarly situated,        Honorable Josephine L. Staton
16                Plaintiff,                   JUDGMENT
17         vs.
18   EXPRESS PIPE & SUPPLY CO., LLC,
     a Delaware limited liability company;
19   MORRISON SUPPLY COMPANY,
     LLC, a Texas limited liability company;
20   and DOES 1 through 10, inclusive,
21                Defendants.
22

23

24

25

26

27

28
 1                                         JUDGMENT
 2          Pursuant to the Order (1) Granting Plaintiff’s Motion for Final Approval of Class
 3   Action Settlement (Doc. 36) (2) Granting in Part Plaintiff’s Motion for Attorneys’ Fees
 4   and Costs (the “Order”), it is hereby ORDERED, ADJUDGED, AND DECREED as
 5   follows:
 6          1.     Judgment in this matter is entered in accordance with, and incorporates by
 7   reference the findings of, the Court’s Order and the Parties’ Joint Stipulation of Class
 8   Action Settlement and Release and amendments (collectively, “Settlement Agreement”).
 9   Unless otherwise provided herein, all capitalized terms used herein shall have the same
10   meaning as defined in the Settlement Agreement.
11          2.     The Court accordingly awards a total of $250,000 in attorneys’ fees and
12   $15,780 in costs and expenses.
13          3.     The Court awards a Class Representative Enhancement Payment of $5,000
14   to James Mortley.
15          4.     The Court approves settlement administration costs and expenses in the
16   amount of $15,000 to Rust Consulting, Inc.
17          With the exception of Harry Huss, who submitted a timely Request for Exclusion
18          from the Settlement Class, all Class Members are bound by this Judgment and are
19          barred from pursuing, or seeking to reopen, any of the Released Claims, as
20          defined in the Settlement Agreement. Without affecting the finality of the
21          Judgment, the Court shall retain exclusive and continuing jurisdiction over the
22          above-captioned action and the parties, including all Class Members, for purposes
23          of enforcing the terms of the Judgment entered herein.
24          IT IS SO ORDERED, ADJUDGED, AND DECREED.
25

26   Dated: June 05, 2019
27
                                                Hon. Josephine L. Staton
                                                United States District Judge
28

                                                 Page 1
